Title: To Thomas Jefferson from Edward Stevens, 11 February 1781
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Pittsylvania Old Court House February 11th: 1781

With this the Letter I wrote you of the 8th. Inst. before I crossed the Dan River will be handed you. The Militia we Trust got to this place, their Arms and Accoutrements, I shall Store here as it is not possible to get them to take them any farther. They will be lodged in a Good Store House and under the imediate care of Capt. Brewer a Militia Officer of this County. I shall write to the County Lieut. desiring him to have an Eye to the Security of them till any orders from you may be received respecting them. I shall send you an Account of the numbers of them. Before they are lodged I shall have them put in good order. The Troops will be mustered in the morning. After which I shall Discharge them, with orders to each Capt. to Keep his men together till he gets them into the County they came from.
Since writing you the 8th. Inst. I have been informed that Genl. Greene has retired to Guilford Court House, from this I suspect the Enemy had or was about to Cross the Yadkin. And if so I expect they are determined to push our Little Army, which by this time must be got together. They are not able to fight Cornwallis (without geting some great advantage). Therefore they must continue to retire if they are pushed And I incline to believe (tho’ this the Genl. keeps to himself) they will File off to the Right and Cross the Dan River either at the Lower Saury Town or at Dickens Ferry or perhaps some where between the Two And then make a Stand. If this should be the case the Arms will be Lodged in a proper place, for the use of them to be had on an emergency of that Kind. I have the Honour to be With every Sentiment of respect Your Excellencies Most Obt. & very hum: Servt

Edward Stevens

